                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CORY A. GARRIES,               :
                               :
          Petitioner,          :    Civ. No. 18-cv-17497 (NLH)
                               :
     v.                        :    OPINION
                               :
WARDEN S. YOUNG,               :
                               :
          Respondent.          :
______________________________:

APPEARANCE:
Cory A. Garries, No. 70086-056
FCI – Fairton
P.O. Box 420
Fairton, NJ 08320
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Cory A. Garries seeks to bring a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 without

prepayment of fees or security and seeks to proceed in forma

pauperis.    See ECF No. 1 (petition), 1-1 (IFP application).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the
petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, Petitioner did not prepay the $5.00 filing fee for a

habeas petition as required by Local Civil Rule 54.3(a), nor did

Petitioner submit a complete application for leave to proceed in

forma pauperis.    Specifically, although Petitioner has submitted

an application to proceed in forma pauperis, he has not included

the required Affidavit of Poverty and Certification, which is

necessary to assess Petitioner’s indigency.

Conclusion

     For the reason set forth above, the application to proceed

in forma pauperis will be denied and the Clerk of Court will be

ordered to administratively terminate this action without

prejudice. 1   Petitioner will be granted leave to apply to re-open


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was

                                  2
within thirty (30) days, by paying the filing fee of $5.00, or

submitted a completed application to proceed in forma pauperis.

An appropriate Order will be entered.



Dated: December 28, 2018              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                3
